Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,8-10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Boussemghoune et al.(USAN 20120053053; 03/01/2012). Boussemghoune et al. teach at Table 2:


    PNG
    media_image1.png
    525
    676
    media_image1.png
    Greyscale
. Boussemghoune et al. teach instant compound of Formula (I) where R is methyl; Z is halogen; Y is halogen; X1 is nitrogen; Ar is substituted phenyl; R1 is hydrogen; R2 is hydrogen; R3 is chloro; R4 is methoxy and R5 is fluoro.
Restriction/Elections Status
	The prior art does not teach or suggest the elected compound: 

    PNG
    media_image2.png
    108
    328
    media_image2.png
    Greyscale
. Claims written to comprise solely Compound F352 would be allowable. Election of Compound F352 was elected on 5/11/2022 during a telephonic interview with Attorney M. Kunz. 
Election Requirement
The Species Election Requirement is maintained because claims are drawn to numerous individual compounds creating a search burden to the Examiner. 
Claim Objection
Claims 7,11-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616